Citation Nr: 1241919	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, including glaucoma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1977 to July 1980 in the United States Army, and from June 1981 to November 2001 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.  The Veteran timely perfected his appeal in September 2009. 

This claim was previously denied by the Board in July 2011.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a joint motion to remand agreed upon by the Veteran and the Secretary of VA.  The portion of the Board's July 2011 decision pertaining to the claim of entitlement to service connection for a bilateral eye disorder was vacated, and the claim was remanded back to the Board.  The other issues discussed in the Board's July 2011 decision were left intact.

The RO certified this appeal to the Board in June 2011.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in May 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.  The Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.
A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his claimed bilateral eye disorder, to include glaucoma.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran contends that his bilateral eye disorder, to include glaucoma, is directly related to his active military service.

The record shows that the Veteran has been recently diagnosed with several eye disorders.  Specifically, a November 2006 treatment record noted that the Veteran had "glaucoma suspect", but did not actually diagnose him with glaucoma.  A December 2007 VA optometry clinic note found early primary open angle glaucoma.  A July 2008 VA optometry clinic note found the Veteran to have either ocular hypertension vs. early primary open angle glaucoma, but that the ocular findings were more consistent with ocular hypertension.  The more recent VA optometry clinic note, from February 2009 specifically included a glaucoma evaluation, but only diagnosed him with ocular hypertension.  The most recent VA optometry clinic note of record, from August 2010 noted that the Veteran had "glaucoma suspect", but only diagnosed him with myopic astigmatism and presbyopia. 

Regarding an in-service incurrence of these current diagnoses, the Veteran's service treatment records indicate numerous examinations for his eyes.  However, these examinations generally did not indicate a specific diagnosis of glaucoma.  It was periodically noted that he had a family history of glaucoma, as indicated in an August 2001 record.  The Veteran did submit a September 2001 treatment record, several months prior to his discharge, which noted that glaucoma was suspected, but a diagnosis of glaucoma was not provided.

To date, the Veteran has not been afforded a VA examination for this claim.  Since there is evidence of a current disorder and an in-service incurrence, the Board finds that a VA examination is necessary in order to determine the etiology of his claimed bilateral eye disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2012); see also McLendon, 20 Vet. App. at 79.

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Dublin, Georgia, are dated from August 2010.  On remand, all pertinent records since this date should be obtained and added to the claims file.  All private treatment records in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Dublin, Georgia, VAMC since August 2010 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be memorialized in the Veteran's claims file.

2.  Update all private treatment records contained in the claims file.

If no additional medical records are located, a written statement to that effect should be memorialized in the Veteran's claims file.

3.  After obtaining any available medical evidence, schedule the Veteran for an in-person VA examination to ascertain the nature and etiology of the Veteran's current bilateral eye disorder, to include glaucoma. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records of August 2001 and September 2001, and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has a current bilateral eye disorder, to include glaucoma, that is related to his active military service. 

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158 , 3.655 (2011). 

5.  After the above development is completed, and any other development that may be warranted based on action taken pursuant to the above paragraphs, the RO/AMC should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


